Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2005

C.N. v. Ridgewood Bd of Ed
Precedential or Non-Precedential: Precedential

Docket No. 04-2849




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"C.N. v. Ridgewood Bd of Ed" (2005). 2005 Decisions. Paper 25.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/25


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 04-2849


                             C. N., Individually and as
                        Guardian Ad Litem of J.N., a Minor;
                             L. M., Individually and as
                        Guardian Ad Litem of V.M., a Minor;
                             M. E., Individually and as
                        Guardian Ad Litem of J.E., a Minor,

                                                  Appellants

                                         v.

                    RIDGEWOOD BOARD OF EDUCATION;
                   FREDERICK J. STOKLEY; JOYCE SNIDER;
                 RONALD VERDICCHIO; ROBERT WEAKLEY;
                 JOHN MUCCIOLO; ANTHONY BENCIVENGA;
                            SHEILA BROGAN


                   On Appeal from the United States District Court
                            for the District of New Jersey
                               (D.C. No. 00-cv-01072)
                     District Judge: Honorable Jose L. Linares


                              Argued April 1, 2005
                Before: ALITO, SMITH and FISHER, Circuit Judges.


                         ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed December 1,
2005, be amended as follows:
      Page 31, the last two sentences in the first full paragraph, which read:
              We explain both conclusions in Part V, sub-sections A & B.
              Then, in Part VI, we explain why, even assuming the survey
              was involuntary, no constitutional violations have been
              shown.
      shall read:
              We explain both conclusions in Part IV, sub-sections A & B.
              Then, in Part V, we explain why, even assuming the survey
              was involuntary, no constitutional violations have been
              shown.

                                         By the Court,


                                         /s/ D. Michael Fisher
                                         Circuit Judge
Dated: December 12, 2005




                                            2